                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-06946-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                   v.
                                   9

                                  10     ZSCALER, INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            As shown in the attached table as Exhibit A, Plaintiff Finjan, Inc. has several active cases

                                  14   in this district. The cases assert overlapping claims within the same group of patents. The

                                  15   unmanaged simultaneous litigation of these cases presents the risk of redundant proceedings,

                                  16   inconsistent outcomes, and the inefficient use of judicial and litigant resources.

                                  17            Accordingly, the parties, and each of them, are now ORDERED TO SHOW CAUSE why

                                  18   this case should not be stayed pending the resolution of the other cases construing identical claims

                                  19   from United States Patent Nos. 7,647,633; 7,975,305; and 8,677,494, as set forth on the attached

                                  20   table.

                                  21            A written response to this order is due December 21, 2018. The court will hold a hearing

                                  22   on this order to show cause on January 2, 2019 at 2:00 p.m.

                                  23            IT IS SO ORDERED.

                                  24   Dated: December 11, 2018
                                                                                         ______________________________________
                                  25
                                                                                                       JON S. TIGAR
                                  26                                                             United States District Judge

                                  27

                                  28
                                                       United States District Court
                                                      Northern District of California




    28
         27
              26
                   25
                        24
                             23
                                  22
                                       21
                                            20
                                                 19
                                                      18
                                                           17
                                                                16
                                                                     15
                                                                          14
                                                                               13
                                                                                    12
                                                                                         11
                                                                                              10
                                                                                                    9
                                                                                                         8
                                                                                                               7
                                                                                                                   6
                                                                                                                       5
                                                                                                                           4
                                                                                                                               3
                                                                                                                                   2
                                                                                                                                       1




2
                                                                                                   EXHIBIT A
 1          The chart below identifies the Finjan Actions pending in this District in which Finjan is
 2 asserting claims at issue in this action and the overlapping claims in each case.

 3

 4         Finjan         Claims Currently Asserted         Claims Currently Asserted in Other Pending
           Patent              Against Fortinet                          N.D. Cal. Cases
 5

 6                                                                          Cisco Action
                                                                       Claims 1, 7, 15, and 43
 7
                                                                          Sonicwall Action
 8
                                                                   Claims 1, 7, 15, 16, 41, and 43
 9
                                                                           Juniper Action
10      ‘844 Patent                Claims 1-44
                                                                        Claims 1, 15, and 41
11                                                                      Check Point Action
12                                                                     Claims 1, 15, 41, and 42

13                                                                         Qualys Action
                                                                             Claims 1-44
14
                                                                            PAN Action
15
                                                                             Claims 1-38
16                                                                        Sonicwall Action
17                                                                       Claims 1, 7, and 11
        ‘968 Patent                Claims 1-38
18                                                                      Check Point Action

19                                                                     Claims 1, 9, 10, and 33
                                                                           Qualys Action
20
                                                                             Claims 1-38
21
                                                                            PAN Action
22
                                                                             Claims 1-35
23      ‘822 Patent                Claims 1-35
                                                                          Sonicwall Action
24                                                                   Claims 1, 2, 4, 5, 9, and 10
25

26

27

28
                                                        2
     FINJAN’S REPORT ON ACTIVE LITIGATION                                   CASE NO. 3:18-cv-06555-JD
                                                               PAN Action
 1
                                                               Claims 1-22
 2
                                                              Juniper Action
 3
                                                             Claims 1 and 17
 4      ‘731 Patent          Claims 1-22
                                                           Check Point Action
 5                                                      Claims 1, 2, 14, 16, and 17
 6                                                            Qualys Action

 7                                                             Claims 1-22
                                                               Cisco Action
 8
                                                          Claims 1, 8, 13, and 14
 9
                                                               PAN Action
10
                                                               Claims 1-41
11                                                            Zscaler Action
12                                                      Claims 1-4, 8-11, 14, and 19
        ‘633 Patent          Claims 1-41
13                                                           Sonicwall Action

14                                                           Claims 1, 8, 9, 14
                                                              Juniper Action
15
                                                          Claims 1, 8, 14, and 19
16
                                                           Check Point Action
17
                                                        Claims 8, 9, 14, 20, and 34
18                                                            Zscaler Action
19                                                      Claims 1, 2, 5-9, and 11-13
20                                                           Sonicwall Action
        ‘305 Patent   Claims 3-4, 6-12, and 14-25
21                                                        Claims 6, 11, 12, and 13
                                                              Qualys Action
22
                                                        Claims 3-4, 6-12, and 14-25
23
                                                           Check Point Action
24      ‘086 Patent          Claims 1-42
                                                           Claims 24, 33, and 42
25

26

27

28
                                                    3
     FINJAN’S REPORT ON ACTIVE LITIGATION                      CASE NO. 3:18-cv-06555-JD
                                                                              PAN Action
 1
                                                                              Claims 1-35
 2
                                                                           Sonicwall Action
 3       ‘408 Patent               Claims 1-35
                                                                        Claims 1, 3, 4, 9, and 22
 4                                                                           Qualys Action
 5                                                                            Claims 1-35
 6                                                                            Cisco Action
 7                                                                     Claims 10, 11, 14, and 15

 8                                                                            PAN Action
 9                                                                            Claims 1-18
10                                                                          Zscaler Action
11                                                                         Claims 10 and 14
12                                                                        Bitdefender Action
13                                                               Claims 1, 2, 5, 6, 7, 10, 11, and 14-16
         ‘494 Patent           Claims 3-5, and 7-18
14                                                                         Sonicwall Action
15                                                                       Claims 10, 14, and 18
16
                                                                            Juniper Action
17                                                                     Claims 10, 14, 16, and 18
18
                                                                          Check Point Action
19                                                                       Claims 10, 14, and 15
20
                                                                             Qualys Action
21                                                                        Claims 3-5, and 7-18
22

23          Courts in this District first addressed the issue of consolidation of actions involving Finjan’s
24 patents in Finjan, Inc. v. FireEye, Inc., Case No. 4:13-cv-03133-SBA (“FireEye Action”), which

25 eventually settled and is no longer pending. In the FireEye action, the defendant filed a motion

26 (FireEye Action, Dkt. No. 25) seeking to relate the case to the then-pending Blue Coat and Websense

27

28
                                                         4
     FINJAN’S REPORT ON ACTIVE LITIGATION                                     CASE NO. 3:18-cv-06555-JD
